Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2022, 08/11/2021, 07/13/2021, and 04/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US7344156B2), henceforth referred to as Suzuki, in view of Wasek (US20060131865A1), henceforth referred to as Wasek.
Regarding claim 1, Suzuki discloses a steering assembly including: a frame portion (Fig 7: Case 107 and case body 108); a steering column (Figure 1: Steering column 3); a wiring housing extending generally along the steering column (Column 3 lines 33-35: “The inner cylinder 7 and outer cylinder 12 form a cylindrical hollow 13 (FIG. 3) around the steering column 3, to receive the slack of the harness”); a steering wheel coupled to the steering column (Column 1 line 54-55: “a steering shaft to which the steering wheel is fixed”); and a coiled wire extending through the wiring housing with an end of the coiled wire terminated within the steering wheel (Column 7 line 24-26: “The harness 141 is connected to electronic equipment such as an air bag and a horn provided for the steering wheel 2”), whereby the coiled wire can expand and contract within the wire housing for tilt and telescope (Column 8 lines 15-17: “At this time, the harness 141 between the movable shaft 129 and the fixed shaft 130 has a sufficient length longer than a maximum moving quantity of the movable shaft 129, i.e. a sliding range of the movable shaft 129”, the slack in the harness allows the steering assembly to move) and can at least partially wrap around the steering column during turning of the steering wheel (Column 7 lines 33-34: “At this time, the length of the slack 144 is set to cover a maximum rotation quantity of the steering wheel 2 which corresponds to a range in a rotational angle of the steering wheel 2”). However, Suzuki does not specifically disclose that the vehicle has front and rear wheels, and does not disclose that the steering assembly tilts. Wasek does teach a vehicle, comprising: a frame; front and rear wheels (Figure 3: Front wheels 90 and rear wheels 120); and a steering assembly which both tilts and telescopes (Wasek Paragraph [0013]: “FIGS. 1A, 1B, and 1C are schematic views of a steering assembly in accordance with one embodiment of the present invention wherein the assembly is shown in various tilt and telescoping positions”) and a disengagement member that allows the steering column to tilt up and down (Wasek Figure 1C: Release assembly 62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering assembly of Suzuki with the tilt mechanism, disengagement member, and use in a vehicle with front and rear wheels of Wasek, for “optimizing comfortable steering operation” (Wasek Paragraph [0004]) during operation of the vehicle.
Regarding claim 2, Suzuki, as modified by Wasek, discloses the wiring housing including a tubular portion (Column 3 lines 33-35: “The inner cylinder 7 and outer cylinder 12 form a cylindrical hollow 13 (FIG. 3) around the steering column 3, to receive the slack of the harness”) and a plate portion (Column 6 lines 17-19: “The surface of the inner cylinder 114 is provided with a spiral plate 115 serving as a guide to spirally guide the harness 141”), the plate portion positioned between the tubular portion and the steering wheel (Figure 8: Plate 115 is between steering wheel 2 and wiring housing cavity where harness 141 is coiled).
Regarding claim 3, Suzuki, as modified by Wasek, discloses the wiring housing further includes a cap positioned over the plate portion (Figure 8: Number 125, and column 6 lines 44-46: “At a rear end of each of the lower outer cylinder 121 and upper outer cylinder 122, a groove 124 is formed. In the groove 124, a circular lid 125 is rotatably arranged”).
Regarding claim 4, Suzuki, as modified by Wasek, discloses a portion of the coiled wire is positioned forward of the cap (Column 6 line 46-47: “The center of the rotary lid 125 has a circular hole 126 to pass the steering column 3” Figure 8: Harness 141 goes through lid 125 into steering wheel 2.).
Regarding claim 5, Suzuki, as modified by Wasek, discloses the portion of the coiled wire extends around the steering column (Figure 8: Harness 141 extends around steering shaft 1).
Regarding claim 6, Suzuki discloses a steering assembly comprising a steering column (Figure 1: Steering column 3); a wiring housing extending generally along the steering column (Column 3 lines 33-35: “The inner cylinder 7 and outer cylinder 12 form a cylindrical hollow 13 (FIG. 3) around the steering column 3, to receive the slack of the harness”); a steering wheel coupled to the steering column (Column 1 line 54-55: “a steering shaft to which the steering wheel is fixed”), and an electrical wire extending through the wiring housing with an end of the electrical wire terminated within the steering wheel (Column 7 line 24-26: “The harness 141 is connected to electronic equipment such as an air bag and a horn provided for the steering wheel 2”), whereby at least a portion of the electrical wire is coiled and the coiled portion can expand and contract within the wire housing for tilt and telescope (Column 8 lines 15-17: “At this time, the harness 141 between the movable shaft 129 and the fixed shaft 130 has a sufficient length longer than a maximum moving quantity of the movable shaft 129, i.e. a sliding range of the movable shaft 129”, the slack in the harness allows the steering assembly to move) and can at least partially wrap around the steering column during turning of the steering wheel (Column 7 lines 33-34: “At this time, the length of the slack 144 is set to cover a maximum rotation quantity of the steering wheel 2 which corresponds to a range in a rotational angle of the steering wheel 2”). Suzuki does not teach a tilt and telescope mechanism, frame portion, or a disengagement mechanism. Wasek however does teach a steering mechanism which both tilts and telescopes (Paragraph [0013]: “FIGS. 1A, 1B, and 1C are schematic views of a steering assembly in accordance with one embodiment of the present invention wherein the assembly is shown in various tilt and telescoping positions”), a frame portion (Wasek Figure 1: Flange 41 on telescoping assembly housing 40); and a disengagement member (Wasek Figure 1C: Release assembly 62), where the disengagement member allows the steering column to tilt up and down (Wasek Figure 1C: Release assembly 62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering assembly of Suzuki with the tilt mechanism, disengagement member, and use in a vehicle with front and rear wheels of Wasek, for “optimizing comfortable steering operation” (Wasek Paragraph [0004]) during operation of the vehicle.
Regarding claim 7, Suzuki, as modified by Wasek, discloses the wiring housing including a tubular portion extending along the steering column and a plate portion (Column 3 lines 33-35: “The inner cylinder 7 and outer cylinder 12 form a cylindrical hollow 13 (FIG. 3) around the steering column 3, to receive the slack of the harness”), the plate portion positioned between the tubular portion and the steering wheel (Figure 8: Plate 115 is between steering wheel 2 and wiring housing cavity where harness 141 is coiled)
Regarding claim 8, Suzuki, as modified by Wasek, discloses the wiring housing further including a cap positioned over the plate portion (Column 6 line 46-49: “The center of the rotary lid 125 has a circular hole 126 to pass the steering column 3” Figure 8: Harness 141 goes through lid 125 into steering wheel 2.)
Regarding claim 9, Suzuki, as modified by Wasek, discloses the electrical wire including a first portion extending from the wiring housing (Column 8 line 43: “The harness 141 in the double cylinder 123”) and a second portion extending under the cap (Column 6 line 46-48: “The center of the rotary lid 125 has a circular hole 126 to pass the steering column 3” Figure 8: Harness 141 goes through lid 125 into steering wheel 2.”).
Regarding claim 10, Suzuki, as modified by Wasek, is silent regarding the second portion is coiled.  It would have been an obvious matter of design choice to make the different portions of the second portion of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Regarding claim 11, Suzuki, as modified by Wasek, discloses the frame portion including a first portion pivotable relative to a second portion (Wasek: Figure 1C: Column tilt assembly 32 pivotably attached to telescoping assembly 40, at tilt head 36).
Regarding claim 12, Suzuki, as modified by Wasek, discloses a spring being coupled between an upper portion of the first portion and the second portion (Wasek paragraph [0022]: “Referring to FIGS. 1A, 1B, and 1C, the gas spring 50 may be attached at a first end to the steering column 20 via a bolt (or other fastening means) positioned through an aperture 51, which is formed within a flange 24 portion of the steering column 20 and two flanking flange portions 53 of the gas spring 50. Gas spring 50 may be attached at a second end to the telescoping assembly 40 via a bolt (or other fastening means) positioned through an aperture 55”)
Regarding claim 13, Suzuki, as modified by Wasek, discloses the wiring housing being coupled to the first portion of the frame portion (Column 3 lines 33-35: “The inner cylinder 7 and outer cylinder 12 form a cylindrical hollow 13 (FIG. 3) around the steering column 3, to receive the slack of the harness”)
Regarding claim 14, Suzuki discloses a steering assembly, comprising: a steering column (Figure 1: Steering column 3); a wiring housing extending generally along the steering column (Column 3 lines 33-35: “The inner cylinder 7 and outer cylinder 12 form a cylindrical hollow 13 (FIG. 3) around the steering column 3, to receive the slack of the harness”); a steering wheel coupled to the steering column (Column 1 line 54-55: “a steering shaft to which the steering wheel is fixed”), and an electrical wire extending through the wiring housing with an end of the electrical wire terminated within the steering wheel (Column 7 line 24-26: “The harness 141 is connected to electronic equipment such as an air bag and a horn provided for the steering wheel 2”), whereby at least a portion of the electrical wire is sealed within the wiring house (Figure 8: Harness 141 is contained in “The vertical wall 118 has left and right side walls 119, to form a connection path 120 that is continuous with an inner space of the case 107” between cap 133 and cap 125). However, Suzuki does not disclose a steering mechanism that tilts and telescope, or a disengagement mechanism. Wasek teaches a steering mechanism which both tilts and telescopes (Paragraph [0013]: “FIGS. 1A, 1B, and 1C are schematic views of a steering assembly in accordance with one embodiment of the present invention wherein the assembly is shown in various tilt and telescoping positions”), a disengagement member, where the disengagement member allows the steering column to tilt up and down (Wasek Figure 1C: Release assembly 62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering assembly of Suzuki with the tilt mechanism, disengagement member, and use in a vehicle with front and rear wheels of Wasek, for “optimizing comfortable steering operation” (Wasek Paragraph [0004]) during operation of the vehicle.
Regarding claim 15, Suzuki, as modified by Wasek, discloses, the electrical wire is configured to move in tension (Column 3 line 15-17: “The wires 6 are alternately pulled and pushed to transmit the rotation of the steering wheel 2 to a steering mechanism”)
Regarding claim 16, Suzuki, as modified by Wasek, discloses, that the electrical wire has a coiled configuration (Column 7 line 31-34:“a second slack 144 of the harness 141 is wound in a large spiral shape”)
Regarding claim 17, Suzuki, as modified by Wasek, discloses that the electrical wire extends circumferentially about at least a portion of the steering column (Column 7 line 31-34: “a second slack 144 of the harness 141 is wound in a large spiral shape”, circumferentially about the steering column)
Regarding claim 18, Suzuki, as modified by Wasek, discloses that the electrical wire extends circumferentially about a majority of the steering column (Column 7 line 31-34: “a second slack 144 of the harness 141 is wound in a large spiral shape”, circumferentially about the steering column)
Regarding claim 19, Suzuki, as modified by Wasek, discloses that the electrical wire extending circumferentially about the steering column is sealed within the wiring housing (Column 7 line 31-34: “a second slack 144 of the harness 141 is wound in a large spiral shape”, circumferentially about the steering column, and Figure 8: Harness 141 is contained in “The vertical wall 118 has left and right side walls 119, to form a connection path 120 that is continuous with an inner space of the case 107” between cap 133 and cap 125)
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The wiring housing being partially defined by a forward plate and rearward enclosure sealed to the steering wheel is not found in prior art.
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes King (US20040066091), which discloses a steering assembly with wiring, and a tilt mechanism.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES A ENGLISH/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        
/MATTHEW J O’NEILL/
Examiner, Art Unit 3614